Citation Nr: 1455165	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-36 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye injury and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left leg injury, to include a scar and, if so, whether service connection is warranted. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs Regional Office in Waco, TX (RO).  

In January 2014, the Veteran, through his representative, requested a video hearing before a Veterans Law Judge (VLJ).  In April 2014, the Board remanded the claim to schedule the requested hearing, which was held on September 17, 2014, before the undersigned VLJ.  38 C.F.R. §§ 20.703, 20.704 (2014).  A transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran was initially denied entitlement to service connection for PTSD because there was no evidence of PTSD while in service or a current diagnosis of PTSD, and further, there was no confirmed stressor on which to base the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemens v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemens, the issue has been recharacterized accordingly.  

As an ancillary matter, the Veteran submitted a statement in February 2008, indicating that his social security number identified in service differed from the correct number by a single digit.  The Veteran resolved the matter with the Social Security Administration, and the claims file now reflects the corrected number.  Evidence in the claims file indicates that any records searches conducted in connection with this claim have considered both social security numbers to avoid missing potential relevant records.  

Before deciding the substantive question of service connection, the question of whether new and material evidence has been received to reopen any of the above claims must first be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed). Cir. 2001)(reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis ends.  Therefore, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A September 1993 rating decision denied service connection for a right eye injury on the basis that the evidence failed to show that the injury was incurred in or caused by active service.  No evidence was submitted or notice of disagreement (NOD) filed within a year of the decision.

2.  Evidence received since the September 1993 rating decision is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claim for service connection for a right eye injury.  

3.  A May 2007 rating decision denied service connection for left leg injury on the basis that the evidence failed to show it was incurred in or caused by active service, and denied service service connection for PTSD on the basis that the Veteran did not have a current diagnosis of PTSD.  A formal Form 9 appeal was not submitted to perfect the appeal.

4.  Evidence received since the May 2007 rating decision, by itself or when considered with evidence previously of record, relates to unestablished facts necessary to substantiate the claims of service connection for residuals of a left leg injury, to include a scar, as well as an acquired psychiatric disability, to include PTSD and depression, and therefore raises a reasonable possibility of substantiating the issues on appeal. 

5.  Resolving all reasonable doubt, the Veteran's left leg injury resulting in a scar was incurred in or caused by events in service.

CONCLUSIONS OF LAW

1. A September 1993 rating decision denying service connection for a right eye injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.156(b), 20.1103 (2014).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for a right eye injury, and the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(b), 3.159 (2014).

3. The May 2007 rating decision denying service connection for a left leg injury and PTSD, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.156, 20.1103 (2014).

4. New and material evidence has been received to reopen the claims of entitlement to service connection for residuals of a left leg injury, to include a scar, and an acquired psychiatric disorder, to include PTSD and depression, and the claims are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(b), 3.159 (2014).

5. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a scar as a residual of a left leg injury have been met. 38 U.S.C.A §§  1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), service personnel records (SPRs), and all known post-service VA treatment records have been obtained and are contained in the Veteran's claims file.  Additionally, the Veteran's representative specifically asserted in his Brief before the Board dated January 14, 2014, that the VA failed to obtain treatment records from Ft. Irwin, CA, and Kadena Air Base, Japan, where medical treatment was claimed to have been received by the Veteran.  Evidence in the claims file shows that in March 1993, the RO deferred a rating decision on service connection for both the left leg and right eye pending a response to requests for medical treatment records from both locations.  In May 1993, the National Personnel Records Center notified the RO that all records pertaining to the Veteran's claims file had been sent to the RO.  Therefore, the VA has met its duty to assist in that regard.

The duty to assist also imposes certain obligations on those who preside at a hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. section 3.103(c)(2) requires that the presiding official who conducts a hearing fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  During the September 2014 Board hearing, the Veteran was assisted by an accredited representative, and the undersigned VLJ specifically addressed the Veteran's symptoms, treatment, and current medical status, and informed the Veteran of what specific evidence would be required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002).  If so, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  The Court recently interpreted the language of 38 U.S.C.A. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Claim to reopen a claim of entitlement to service connection for a right eye injury

The Veteran asserted that he injured his right eye during service when, at night while sleeping, another service member knocked over a ventilation pipe during a fight which hit the Veteran, cutting his eye and requiring surgery.  

A September 1993 rating decision denied the Veteran entitlement to service connection for the right eye injury because the evidence of record did not establish that he sustained the injury during active service.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in January 2009, which was denied by the RO in an August 2009 rating decision.  The Veteran has appealed.

In order to reopen the claim, evidence must demonstrate that the right eye injury was incurred in service.  

Evidence of record at the time of the September 1993 rating decision included the Veteran's service treatment records (STRs) to include the Veteran's entrance and discharge examinations only.  The Veteran was requested to provide evidence of continuity of care, but no additional medical treatment records were provided.  The Veteran was scheduled for a VA examination, but failed to report.  The claim was denied because there was no basis to find the claimed condition was incurred in service.

The only pertinent evidence received since the September 1993 rating decision is a VA Disability Benefits Questionnaire (DBQ) examination dated April 2012, which evaluated the Veteran's right eye scar.  The examination report noted a 1 x 1 cm scar on the right eyelid and hyperpigmentation.  The scar was not noted to have any other physical effect on the Veteran.  While the examination report documents the small scar associated with an eye injury, it does not contain new and material evidence with respect to how or when it was incurred, nor does it discuss any current treatment for the eye due to the injury or scarring.  

During his September 2014 hearing, the Veteran offered testimony regarding how he incurred his eye injury and that, due to the injury, his eye has cataracts.  He stated that he received medical treatment from the Kadena Air Base hospital where it was stitched and an eye patch placed on it and worn for 6 months.  

As previously noted, the RO requested records from Kadena Air Base in 1993.  A response from the National Personnel Records Center indicated that the RO had all available records.  Additionally, discharge clinical examination indicated that the Veteran had no hospitalizations, surgeries or medical treatment.

As neither the April 2012 DBQ scar examination nor the Veteran's testimony concerning the right eye injury constitute new and material evidence not previously considered that relates to an unestablished fact necessary to substantiate the claim , the claim cannot be reopened at this time and must be denied.

Claim to reopen a claim of entitlement to service connection for residuals of a left leg injury, to include a scar

The Veteran asserted that he injured his left leg during night time training exercises at Ft. Irwin, when he fell on a cactus and a cactus needle lodged in his lower left leg which he claimed had to be surgically removed.

A May 2007 rating decision denied service connection for a left leg injury on the basis that there was no evidence the injury was incurred in or caused by active service, nor was there evidence of a current disability.  The Veteran filed a notice of disagreement and a statement of the case was issued in April 2008.  No new evidence was received within a year, no formal Form 9 appeal was received, and the decision is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen the left leg claim in January 2009, which was denied by the RO in an August 2009 rating decision on the basis that no new and material evidence had been received.  The Veteran has appealed. (The Board notes that the Veteran also was denied service connection for a left leg injury in the September 1993 rating decision.  For purposes of considering new and material evidence, the Board focuses on the most recent final rating decision, which in this case is May 2007).

In order to reopen the claim, new and material evidence must show that the Veteran's left leg scar resulted from an injury incurred in or caused by active service.

Evidence of record at the time of the May 2007 rating decision included VA treatment records from Amarillo and Lubbock VAMCs, STRs and SPRs.  STRs did not indicate any injury or medical treatment for a left leg injury.  

Pertinent evidence received since the May 2007 rating decision includes the April 2012 VA DBQ scar examination noted above which also evaluated the Veteran's left leg scar.  The examination report reflects a diagnosis of a laceration and contusion, described as a deep, non-linear laceration which caused pain on palpitation.  The examiner concluded the injury was at least as likely as not incurred in or caused by active service.  

The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left leg injury.  Specifically, the examiner evaluated the scar and concluded that the claimed injury is related to service.  Under these circumstances and in light of the low threshold enunciated in Shade, the Board concludes that the criteria for reopening the claim for service connection for a left leg injury are met, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

Claim of Entitlement to Service Connection for a left leg injury

The Board has jurisdiction to address de novo the issue of entitlement to service connection for a left leg injury because the RO previously considered the new evidence and issued a supplemental statement of the case in December 2012.  See 38 C.F.R. §§ 19.31, 19.37 (2014).  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As previously noted, the Veteran was denied service connection on the basis that there was no evidence of injury or treatment for a left leg injury in service, and no evidence that a current condition exists.  

The Veteran has received VA medical treatment from El Paso, Amarillo and Lubbock VAMCs.  A review of the records from 2007 to 2013 does not reveal any current left leg condition other than a scar.  

The April 2012 DBQ scar examination diagnosed the injury as a laceration and contusion, noted to first be diagnosed in June 1981, the date reported by the Veteran.  The examination report reflects the Veteran's statement that he incurred the injury during night time training exercises at Ft. Irwin, CA, when he fell on a cactus and a cactus spine lodged in his leg.  The examiner noted a deep, non-linear scar with pain on palpitation.  He concluded that the injury was at least as likely as not incurred during service.  He based his opinion on his observation that the injury was consistent with the described event, resulting in soft tissue damage and chronic pain secondary to nerve tissue and muscle tissue damage resulting in paresthesia.  Notably, he did not have the benefit of the claims file for review during the examination.

In October 2012, the Veteran was afforded a VA examination to evaluate whether the Veteran had any peripheral nerve damage.  The Veteran reported that he injured his leg in 1980, during field operations, and that the laceration was sutured.  He stated he had pain at the site of the laceration.  He denied any numbness and tingling of the left leg.  He claimed he was seen only once while in service.  After service, he went to see a VA doctor in California in 1982, right after discharge and was given ibuprofen.  The scar was shown to measure 2 x 1 cm, superficial and non-linear.  The examiner found no peripheral nerve damage or functional impact due to the claimed left leg condition.   The VA examiner conducted a physical examination and review of VA treatment records, and concluded that the condition was less likely than not incurred in or caused by an in-service injury, event or illness.  He stated that the Veteran's STRs contained no evidence of injury or treatment during service.  His VA treatment records revealed no current treatment for a left leg condition, and that he complained of chronic pain without clinical evidence of paresthesia.  He also observed that the scar laceration was superficial, painless, without keloid, disfigurement, no edema, no signs of inflammation and no limitation of movement from it.  There was no current nerve tissue damage or paresthesia found on physical examination.

During his hearing, the Veteran again testified to his experience that he injured his left leg during night time training exercises at Ft. Irwin.  He also testified that the pain associated with the injury currently is treated coincident with the pain medication prescribed for other medical conditions.

The Board concludes that the evidence is in relative equipoise regarding whether the Veteran injured his left leg during service resulting in the 1 inch round scar on his left shin.  Each examination noted above evaluated the same scar, and came to conflicting conclusions as to whether it was incurred in or caused by service.  While treatment records from Ft. Irwin were available, the Board notes that the Veteran's entrance clinical examination revealed no evidence of scars, yet on the discharge examination, a 1 inch round scar is noted on the left shin.  Therefore, the Board concedes that the Veteran had some injury to his left leg during service.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, the Board finds that the Veteran's left leg scar was incurred in active service and service connection is warranted.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Claim to reopen a claim of entitlement to service connection for PTSD

The Veteran filed a claim of service connection for PTSD in November 2006, which was denied in a May 2007 rating decision.  No new evidence was received within a year, no formal Form 9 appeal was received, and the decision is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran was denied service connection for PTSD on the basis that although VA treatment records in March 2006 indicate he had symptoms of PTSD, he had no current diagnosis.  Further, the Veteran did not provide evidence of an in-service stressor specific enough for the Joint Services Records Research Center to investigate and confirm such event, or to allow meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The Veteran also did not have combat experience.  See generally 38 C.F.R. § 3.304(f)(3).  In order to reopen the claim, evidence must show a diagnosis of PTSD or an acquired psychiatric disorder, and/or evidence to verify the reported in-service stressor. 

In November 2007, the Veteran was receiving mental health treatment at El Paso VA HSC, where he was diagnosed with Major Depressive disorder, NOS, and other psychiatric disorder, NOS.  Additionally, during his hearing in July 2012, the Veteran stated that his PTSD symptoms were due to being caught in a jeep during a typhoon while stationed in Japan in 1981.  He stated that he had recurring nightmares about rising water and storms.  

The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran has a current diagnosis of depression and other psychiatric disorder not previously considered in connection with his claim.  Further, testimony offered by the Veteran with respect to a claimed PTSD stressor also constitutes new evidence not previously considered.  

Under these circumstances and in light of the low threshold enunciated in Shade, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD, are met, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board remands the reopened claim for further development consistent with remand instructions.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right eye injury.  The appeal is denied. 

New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left leg injury, to include a scar.  The appeal is granted to that extent.

Entitlement to service connection for residuals of a left leg injury, to include a scar, is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  The appeal is granted to that extent.


REMAND

The Veteran previously was denied service connection for PTSD on the basis that he did not have a current diagnosis of PTSD or have a confirmed in-service stressor.  

The Veteran's service discharge examination report indicates he was experiencing nervous trouble at the time of discharge, as noted on the report.  The Veteran now has current diagnoses of Major Depressive disorder, NOS, and other psychiatric disorder, NOS.  As noted in the introduction of this opinion, the Court in Clemens v. Shinseki held that when a claimant makes a claim based on psychiatric symptoms, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemens, 23 Vet. App. 1, 5 (2009).  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service but the record does not contain sufficient medical evidence to decide the claim. 38 USCA § 5103A(d)(2) (West 2002); 38 C F R § 3 159(c)(4)(i) (2013); McLendon v Nicholson, 20 Vet App 79 (2006).  As such, the Board finds that the Veteran is entitled to a VA examination to determine the nature and etiology of his depression and psychiatric disorder.

Regarding the Veteran's reported in-service stressor, in his Board hearing testimony, the Veteran asserted that he feared for his life when he was caught in a typhoon in Japan in 1981 while driving a jeep.  The Veteran's SPRs indicate his military occupational specialty was vehicle driver.  The Board recognizes the JSRRC formal finding of lack of information to verify stressor.  Although microfiche copies of his records are difficult to read, there is an entry on a document entitled "Administrative Remarks" that he departed the U.S. in August 1980, then undergoing training on Okinawa and overseas drug use policies.  In November 1980 he was granted a government operator's permit while assigned to Headquarters & Service Company, 9th Marines, 1st Marine Division.  The next entry in April 1981 shows he was back in Camp Pendleton, California. 

The Veteran received a Sea Service Deployment Ribbon, and while we do not know exactly where his unit went overseas, he did receive training on Okinawa, which raises the possibility he was in Japan for a period of time.  He states he was at Camp Hansen which is on Okinawa.

A cursory internet research indicates that Okinawa lies in the Pacific's "Typhoon Alley" and that the typhoon season generally runs from May to November, with August and September being peak times.  There was typhoon activity in Japan in 1980 and 1981; however, further research should be conducted to determine where the Veteran's unit was assigned to Japan sometime between August 1980 and April 1981, and what typhoons affected Okinawa during that time frame.  If the stressor is confirmed, the Veteran is entitled to a PTSD examination.  

During VA mental health treatment in May 2008, the Veteran stated he was admitted to a psychiatric hospital in Brentwood, California sometime between 1989 and 1991.  The Veteran also was incarcerated from 1998 to 2003 in California.  The exact location of these reported events is unclear.  Such claims should be researched and release of records, if they exist, should be obtained.  If found, the records from both facilities should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. All efforts should be made to confirm whether or not the Veteran or his unit was stationed in Japan during the
alleged time period of August 1980 to April 1981.  Then, research should be done in that base's historical records (for example, the Veteran states he was at Camp Hansen) to verify whether any typhoons during that time period (August 1980 to April 1981) affected the base. 

2. Request a release to obtain hospitalization records from the Brentwood facility for the periods 1989 through 1991, and associate them with the claims file.

3. Request a release to obtain medical and mental health treatment records from the prison where he was incarcerated from 1998 to 2003, and associate them with the claims file.

4.  Only after obtaining as much of the above evidence as possible, then the RO should schedule the Veteran for a VA examination to determine the nature and etiology of his current psychiatric disorders.  The examiner should consider all claimed disorders and diagnoses, to include PTSD, depression and other psychiatric disorders.  After review of the file, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder(s) is(are) related to the Veteran's active service.  

The examiner is requested to provide rationale for all opinions expressed.

5.  When the requested development is completed, and the RO or the AMC has ensured compliance with the requested actions, the claim should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


